Citation Nr: 0707025	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA practitioner has diagnosed the veteran as having PTSD.  
The veteran reports that his PTSD is a result of a traumatic 
experience during service, an accident in which a utility 
pole fell and struck the veteran and another man, injuring 
the veteran and crushing and killing the other man.  The RO 
made an unsuccessful attempt to verify the reported stressor.  
The Board will remand the case for additional efforts to 
verify the stressor.

In December 2002, the RO contacted the United Stated Armed 
Services Center for Unit Records Research (CURR), requesting 
verification of the accident reported by the veteran.  (Since 
then, CURR has changed its name to the United States Army and 
Joint Services Records Research Unit (JSRRC)).  In October 
2003, the United States Army Safety Center responded with an 
email indicating that they did not find the specified 
accident in a database.  Searches of other types of records 
may assist in verifying the incident.  The veteran has 
provided relevant details about the accident.  Additional 
efforts should include obtaining the service personnel and 
service medical records of the man who reportedly was killed.


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

	1.  The RO should make additional 
efforts to obtain 	records that 
document the fatal accident that 
	reportedly occurred on April 1, 1974 at 
the White 	Sands Missile Range.  The 
searches should include a 	request from 
the National Personnel Records Center 
	(NPRC) in St. Louis, Missouri, for the 
service 	personnel records and service 
medical records for G. 	H., a member 
of the Army who in 1974 was an SP4, 	was 
with Company B, 40th Signal Battalion, 11th 
	Signal Group, and was stationed at Fort 
Huachuca, 	Arizona.  The RO should 
determine whether those 	records verify 
that SP4 G.H. died in 1974 as a result 
	of traumatic injuries from an accident.

	If the military records for SP4 G.H. 
cannot be 	obtained, that should be 
noted in the appellant's 	claims file.  
The RO should then make requests, 
	including through the JSRRC, for other 
records that 	might verify the 1974 
incident.

      	2.  If, and only if, the reported 
stressor is verified, 	arrangements should 
be made with the appropriate VA 	medical 
facility for the veteran to undergo a VA 
	psychiatric examination to obtain a 
medical opinion 	concerning the nature, 
etiology, and probable time of 	onset of 
his current 	psychiatric pathology. All 
	necessary tests and studies should 	be 
accomplished, 	and all clinical 
manifestations should be 	reported in 
	detail. Send the claim folder to the 
examiner for 	a review of the veteran's 
pertinent medical history, to 	facilitate 
making these important determinations. 

	The VA examiner should indicate whether it 
is at least as 	likely as not that any psychiatric 
disorder	currently present, to 	include PTSD, 
is etiologically related to the veteran's 
military 	service. Should PTSD be diagnosed, the 
underlying 	stressor/stressors should be 
specifically identified.

	If PTSD is not diagnosed, the examiner 
should explain why 	the veteran does not meet the 
criteria for this diagnosis.  The 	rationale for 
all opinions expressed should be discussed. The 
	examination report must confirm that the 
claims folder was 	reviewed. 
 
	3.  After the above has been completed, 
adjudicate the 	claim.  If the 
determination remains adverse, furnish 
	the veteran a supplemental statement of 
the case and 	return the case to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



